
	
		I
		112th CONGRESS
		1st Session
		H. R. 3555
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2011
			Mr. Kucinich (for
			 himself, Mr. Grijalva, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committees on
			 Energy and Commerce and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide additional protections for farmers and
		  ranchers that may be harmed economically by genetically engineered seeds,
		  plants, or animals, to ensure fairness for farmers and ranchers in their
		  dealings with biotech companies that sell genetically engineered seeds, plants,
		  or animals, to assign liability for injury caused by genetically engineered
		  organisms, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Genetically Engineered Technology Farmer Protection
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Genetically engineered crop and animal farmer
				protection
					Sec. 101. Short title; findings.
					Sec. 102. Information requirements regarding sale of
				genetically engineered seeds, plants, and animals.
					Sec. 103. Contract limitations regarding sale of genetically
				engineered seeds, plants, and animals.
					Sec. 104. Prevention of noncompetitive practices involving
				technology fees.
					Sec. 105. Measures to avoid cross pollination involving
				genetically engineered seeds or plants.
					Sec. 106. Resistance of agricultural pests to certain naturally
				occurring pesticides.
					Sec. 107. Prohibition on labeling certain seeds as
				non-genetically engineered.
					Sec. 108. Prohibition on certain non-fertile plant
				seeds.
					Sec. 109. Prohibition on loan discrimination.
					Sec. 110. Civil penalties for violation.
					Sec. 111. Citizen suits.
					Sec. 112. Definitions.
					Title II—Genetically engineered organism liability
					Sec. 201. Short title.
					Sec. 202. Findings.
					Sec. 203. Liability.
				
			IGenetically
			 engineered crop and animal farmer protection
			101.Short title;
			 findings
				(a)Short
			 titleThis title may be cited as the Genetically
			 Engineered Crop and Animal Farmer Protection Act.
				(b)FindingsCongress
			 finds the following:
					(1)Agribusiness and
			 biotechnology companies have rapidly consolidated market power while the
			 average farmer’s profits and viability have significantly declined.
					(2)Policies promoted
			 by biotech corporations, such as the patenting of seeds, depriving farmers the
			 right to save seeds, unreasonable seed contracts, and intrusion into everyday
			 farm operations, have systematically revoked basic farmer rights, which have
			 been enjoyed by farmers since the beginning of the practice of agriculture and
			 which are essential for agricultural sustainability and the survival of family
			 farms.
					(3)The introduction
			 of genetically engineered crops has also created obstacles for farmers,
			 including the loss of markets and increased liability concerns.
					(4)In Monsanto v. Geerston Farms, the United
			 States Supreme Court determined that the threat of transgenic contamination is
			 so harmful and onerous to organic and conventional farmers to give such farmers
			 standing to challenge future biotech crop commercialization.
					(5)To mitigate the
			 abuses upon farmers, a clear set of farmer’s rights must be established.
					102.Information
			 requirements regarding sale of genetically engineered seeds, plants, and
			 animals
				(a)Full disclosure
			 of risks of useA biotech company that sells any genetically
			 engineered animal, genetically engineered plant, or genetically engineered seed
			 that the biotech company knows, or has reason to believe, will be used by a
			 purchaser in the United States to produce an agricultural commodity shall
			 provide written notice to the purchaser that fully and clearly discloses the
			 possible legal and environmental risks that the use of the genetically
			 engineered animal, genetically engineered plant, or genetically engineered seed
			 may pose to such purchaser.
				(b)Effect of
			 disclosureThe provision of written notice under subsection (a)
			 regarding the risks of using a genetically engineered animal, genetically
			 engineered plant, or genetically engineered seed does not relieve the biotech
			 company from any liability that may result from the release of genetically
			 engineered material into the environment. The receipt of the written notice by
			 the purchaser shall not be construed to create any liability for the
			 purchaser.
				(c)RulemakingThe
			 Secretary shall issue such rules as may be necessary to implement and enforce
			 this section.
				103.Contract
			 limitations regarding sale of genetically engineered seeds, plants, and
			 animals
				(a)Certain contract
			 terms and limitations unenforceableIf a contract for the sale of
			 a genetically engineered animal, genetically engineered plant, or genetically
			 engineered seed to a purchaser for use in agricultural production contains a
			 provision described in subsection (b), the provision is hereby declared to be
			 against public policy and therefore void and unenforceable as a matter of
			 law.
				(b)Prohibited terms
			 and limitationsThe provisions referred to in subsection (a) are
			 any of the following:
					(1)In the case of a
			 sale of a genetically engineered plant or genetically engineered seed, a
			 provision that prohibits the purchaser from retaining a portion of the
			 harvested crop for future crop planting by the purchaser or that charges a fee
			 to retain a portion of the harvested crop for future crop planting.
					(2)A
			 provision that limits the ability of the purchaser to recover damages from the
			 biotech company for a genetically engineered animal, genetically engineered
			 plant, or genetically engineered seed that does not perform as
			 advertised.
					(3)A
			 provision that shifts any liability from the biotech company to the
			 purchaser.
					(4)A
			 provision that requires the purchaser to grant agents of the seller access to
			 the property owned by the purchaser.
					(5)A
			 provision that mandates arbitration of any disputes between the biotech company
			 and the purchaser.
					(6)A
			 provision that mandates any court of jurisdiction for the settlement of
			 disputes.
					(7)A
			 provision that mandates that the purchaser pay liquidated damages of more than
			 a technology fee or similar fee, including any interest charged on such
			 fees.
					(8)A
			 provision that imposes any unfair condition upon the purchaser, as determined
			 by the Secretary or a court.
					104.Prevention of
			 noncompetitive practices involving technology fees
				(a)Disclosure of
			 technology feesA biotech company that sells a genetically
			 engineered animal, genetically engineered plant, or genetically engineered seed
			 for use in agricultural production in the United States shall notify the
			 Secretary, at such times and in such manner as the Secretary shall require,
			 of—
					(1)the nature and
			 amount of any technology, nonproduction, royalty, or similar fees collected by
			 the biotech company in each country where such genetically engineered animal,
			 plant, or seed is marketed; and
					(2)in the case of a
			 genetically engineered plant or genetically engineered seed, the prices charged
			 by the biotech company for herbicides associated with such genetically
			 engineered plant or seed.
					(b)Prohibition on
			 noncompetitive practicesA biotech company that sells a
			 genetically engineered animal, genetically engineered plant, or genetically
			 engineered seed for use in agricultural production in the United States may not
			 charge higher technology, nonproduction, royalty, or similar fees for sales of
			 the genetically engineered animal, plant, or seed in the United States than in
			 other countries in which the genetically engineered animal, plant, or seed is
			 sold.
				(c)Publication of
			 dataThe Secretary shall publish all data received under
			 subsection (a)(1) every six months in the Federal Register and on a publicly
			 available Internet site.
				105.Measures to
			 avoid cross pollination involving genetically engineered seeds or
			 plants
				(a)Designation of
			 predominately outcrossed pollinatorsThe Secretary shall
			 determine which plants are predominately outcrossed pollinators and make such
			 information available to persons who sell or purchase such plants or the seeds
			 of such plants for use in agricultural production.
				(b)Minimizing the
			 negative effects of predominately outcrossed pollinatorsThe
			 Secretary shall issue rules to require effective mitigation strategies for any
			 crop that is a predominately outcrossed pollinator.
				(c)Providing
			 instructions To avoid cross pollinationThe seller of any
			 genetically engineered plant or genetically engineered seed that has been
			 identified as a predominately outcrossed pollinator shall provide written
			 instructions to each purchaser of the plants or seeds regarding how to plant
			 and cultivate the plants or seeds so as to avoid cross contamination.
				106.Resistance of
			 agricultural pests to certain naturally occurring pesticidesSection 3(c) of the
			 Federal Insecticide, Fungicide, and Rodenticide
			 Act (7 U.S.C. 136a(c)) is amended by adding at the end the following
			 paragraph:
				
					(11)Plant-incorporated
				Bt pesticides
						(A)Not later than 180
				days after the date of the enactment of this paragraph, the Administrator, in
				consultation with the subpanel established under subparagraph (B), shall
				establish the best achievable resistance plan for plant-incorporated pesticides
				engineered to include toxins derived from the bacterium Bacillus thuringiensis
				(referred to in this paragraph as plant-incorporated Bt
				pesticide).
						(B)Before
				establishing the best achievable resistance plan under subparagraph (A), the
				Administrator shall, in accordance with procedures under section 25(d),
				establish a temporary subpanel to provide advice to the Administrator on
				scientific matters involved in establishing the resistance plan described in
				subparagraph (A).
						(C)Once the best
				achievable resistance plan is established under subparagraph (A), the
				Administrator shall revoke all Bt registrations that are not in compliance with
				the plan and may not issue new registrations unless the applicant has achieved
				the plan.
						(D)If pursuant to
				subparagraph (A) the Administrator determines that plant-incorporated Bt
				pesticides may have an unreasonable adverse effect on the environment by
				facilitating the development of Bt-toxin resistance in pests, or that the
				review has been inconclusive on whether the pesticide facilitates such
				resistance, the Administrator shall take such actions under this Act as may be
				necessary to significantly reduce the extent to which such pesticides are
				used.
						.
			107.Prohibition on
			 labeling certain seeds as non-genetically engineeredA seed company or other person may not sell,
			 or offer for sale, seeds for planting that are labeled as non-genetically
			 engineered or otherwise represented as not containing genetically engineered
			 material if the Secretary finds that any sample of the seeds contains
			 genetically engineered material.
			108.Prohibition on
			 certain non-fertile plant seedsNotwithstanding any other provision of law,
			 effective 45 days after the date of the enactment of this title, a person may
			 not manufacture, distribute, sell, plant, or otherwise use any seed that is
			 genetically engineered to produce a plant, the seeds of which are not fertile
			 or are rendered infertile by the application of an external chemical
			 inducer.
			109.Prohibition on
			 loan discriminationA
			 financial institution may not discriminate against an agricultural producer
			 that refuses to use genetically engineered plants or animals or add as
			 condition to a loan the requirement that the producer use genetically
			 engineered plants or animals.
			110.Civil penalties
			 for violation
				(a)Authority To
			 assess penaltiesThe Secretary may assess, by written order, a
			 civil penalty against a biotech company or other person that violates a
			 provision of this title, including a regulation promulgated or order issued
			 under this title. Each violation, and each day during which a violation
			 continues, shall be a separate offense.
				(b)Amount and
			 factors in assessing penaltiesThe maximum amount that may be
			 assessed under this section for a violation may not exceed $100,000. In
			 determining the amount of the civil penalty, the Secretary shall take into
			 account—
					(1)the gravity of the
			 violation;
					(2)the degree of
			 culpability;
					(3)the size and type
			 of the business committing the violation; and
					(4)any history of
			 prior violations of this title or other laws administered by the Secretary by
			 such business.
					(c)Notice and
			 opportunity for hearingThe Secretary may not assess a civil
			 penalty under this section against a biotech company or other person unless the
			 company is given notice and opportunity for a hearing on the record before the
			 Secretary in accordance with sections 554 and 556 of title 5, United States
			 Code.
				(d)Judicial
			 review(1)An
			 order assessing a civil penalty against a person under subsection (a) may be
			 reviewed only in accordance with this subsection. The order shall be final and
			 conclusive unless the person—
						(A)not later than 30 days after the
			 effective date of the order, files a petition for judicial review in the United
			 States court of appeals for the circuit in which the person resides or has its
			 principal place of business or in the United States Court of Appeals for the
			 District of Columbia; and
						(B)simultaneously sends a copy of the
			 petition by certified mail to the Secretary.
						(2)The Secretary shall promptly file in
			 the court a certified copy of the record on which the violation was found and
			 the civil penalty assessed.
					(e)Collection
			 action for failure To pay assessmentIf a person fails to pay a
			 civil penalty after the order assessing the civil penalty has become final and
			 unappealable, the Secretary shall refer the matter to the Attorney General, who
			 shall bring a civil action to recover the amount of the civil penalty in United
			 States district court. In the collection action, the validity and
			 appropriateness of the order of the Secretary imposing the civil penalty shall
			 not be subject to review.
				111.Citizen
			 suits
				(a)In
			 generalExcept as provided in subsection (c), any person may
			 commence a civil action in an appropriate district court of the United States
			 against—
					(1)a
			 person who has introduced a genetically engineered organism into the
			 environment without approval under this Act;
					(2)the Secretary,
			 where there is alleged a failure of the Secretary to perform any act or duty
			 under this title that is the responsibility of the Secretary and is not
			 discretionary; or
					(3)the head of
			 another Federal agency, if there is alleged a failure of the agency head to
			 perform any act or duty under this title that is the responsibility of the
			 agency head and is not discretionary.
					(b)ReliefIn
			 a civil action under this section, the district court involved may, as the case
			 may be—
					(1)enforce the
			 compliance of a person with the applicable provisions referred to in the
			 complaint; or
					(2)order the
			 Secretary or the agency head to perform the act or duty referred to in the
			 complaint.
					(c)Limitations
					(1)Notice to
			 SecretaryA civil action may not be commenced under subsection
			 (a)(1) before the date that is 60 days after date on which the plaintiff has
			 provided to the Secretary notice of the violation involved.
					(2)Relation to
			 actions of SecretaryA civil action may not be commenced under
			 subsection (a)(1) against the Secretary if the Secretary has commenced and is
			 diligently prosecuting a civil or criminal action in a district court of the
			 United States to enforce compliance with the applicable provisions referred to
			 in the complaint.
					(d)Right of
			 Secretary To interveneIn any civil action under subsection
			 (a)(1), the Secretary, if not a party, may intervene as a matter of
			 right.
				(e)Award of costs;
			 filing of bondIn a civil action under subsection (a), the
			 district court involved may award costs of litigation (including reasonable
			 attorney and expert witness fees) to any party whenever the court determines
			 such an award is appropriate. The court may, if a temporary restraining order
			 or preliminary injunction is sought, require the filing of a bond or equivalent
			 security in accordance with the Federal Rules of Civil Procedure.
				(f)Savings
			 provisionThis section does not restrict any right that a person
			 (or class of persons) may have under any statute or common law to seek
			 enforcement of the provisions of this title, or to seek any other relief
			 (including relief against the Secretary or the head of another Federal
			 agency).
				112.DefinitionsIn this Act:
				(1)Genetically
			 engineered animalThe term genetically engineered
			 animal means an animal that contains a genetically engineered material
			 or was produced with a genetically engineered material. An animal shall be
			 considered to contain a genetically engineered material or to have been
			 produced with a genetically engineered material if the animal has been injected
			 or otherwise treated with a genetically engineered material or is the offspring
			 of an animal that has been so injected or treated.
				(2)Genetically
			 engineered plantThe term genetically engineered
			 plant means a plant that contains a genetically engineered material or
			 was produced from a genetically engineered seed. A plant shall be considered to
			 contain a genetically engineered material if the plant has been injected or
			 otherwise treated with a genetically engineered material (except that the use
			 of manure as a fertilizer for the plant may not be construed to mean that the
			 plant is produced with a genetically engineered material).
				(3)Genetically
			 engineered seedThe term genetically engineered seed
			 means a seed that contains a genetically engineered material or was produced
			 with a genetically engineered material. A seed shall be considered to contain a
			 genetically engineered material or to have been produced with a genetically
			 engineered material if the seed (or the plant from which the seed is derived)
			 has been injected or otherwise treated with a genetically engineered material
			 (except that the use of manure as a fertilizer for the plant may not be
			 construed to mean that any resulting seeds are produced with a genetically
			 engineered material).
				(4)Genetically
			 engineered materialThe term genetically engineered
			 material means material that has been altered at the molecular or
			 cellular level by means that are not possible under natural conditions or
			 processes (including recombinant DNA and RNA techniques, cell fusion,
			 microencapsulation, macroencapsulation, gene deletion and doubling, introducing
			 a foreign gene, and changing the positions of genes), other than a means
			 consisting exclusively of breeding, conjugation, fermentation, hybridization,
			 in vitro fertilization, tissue culture, or mutagenesis.
				(5)Biotech
			 companyThe term biotech company means a person
			 engaged in the business of creating genetically engineered material or
			 obtaining the patent rights to that material for the purposes of commercial
			 exploitation of such material. The term does not include the employees of such
			 person.
				(6)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				IIGenetically
			 engineered organism liability
			201.Short
			 titleThis title may be cited
			 as the Genetically Engineered Organism Liability Act of
			 2011.
			202.FindingsCongress finds the following:
				(1)The negative
			 consequences of genetically engineered crops may impact farmers who grow these
			 crops, neighbor farmers who do not grow these crops, and consumers.
				(2)Biotech companies
			 are selling a technology that is being commercialized ahead of the new and
			 unknown science of genetic engineering.
				(3)Farmers may suffer
			 from crop failures, neighbor and nearby farmers may suffer from cross
			 pollination, increased insect resistance, and unwanted volunteer genetically
			 engineered plants, and consumers may suffer from health and environmental
			 impacts.
				(4)Therefore, biotech
			 companies should be found liable for the failures of genetically engineered
			 crops when they arise.
				203.Liability
				(a)Cause of
			 actionA biotech company, including a person acting in accordance
			 with Federal, State, or local law, is liable to any party injured by the
			 release of a genetically engineered organism into the environment if that
			 injury results from such genetic engineering. The prevailing plaintiff in an
			 action under this subsection may recover reasonable attorney’s fees and other
			 litigation expenses as a part of the costs.
				(b)Not
			 waivableThe liability created by subsection (a) may not be
			 waived or otherwise avoided by contract.
				(c)DefinitionAs
			 used in this section, the term biotech company means a
			 person—
					(1)engaged in the
			 business of genetically engineering an organism; or
					(2)obtaining the
			 patent rights to such an organism for the purposes of commercial exploitation
			 of that organism.
					
